McMurray, Judge.
Defendant was indicted, tried and convicted of the offense of aggravated assault with intent to rob. He was sentenced to serve a term of five years. Motion for new trial was filed and denied, and defendant appeals. Held:
The sole enumeration of error is based on the sufficiency of the evidence (verdict is contrary to evidence and without evidence to support it, verdict is decidedly and strongly against the weight of the evidence, and the verdict is contrary to law and the principles of justice and equity). The evidence against the defendant shows that he approached a clerk in a gift shop in Underground Atlanta ostensibly for the purpose of purchasing a necklace. As the clerk was preparing to "ring it up” she turned around and found the defendant behind the counter with a butcher knife pointed at her at which time he told the clerk if she didn’t scream or call the police she would not be hurt. This made the clerk angry and for some "crazy reason” she pushed him, at which point he says, "Okay, okay, I’ll leave, just don’t call the police,” and he did leave. The clerk testified that she never lost sight of the defendant during the entire course of the occurrence. As he left she watched him when he dropped the knife in the garbage can just oiitside the store. He was later arrested. The evidence is ample to support the conviction and this enumeration of error is not meritorious. Lawson v. State, 234 Ga. 136 (2) (214 SE2d 559); Pryor v. State, 139 Ga. App. 814 (229 SE2d 670). The jury is the sole judge of the credibility of witnesses and could well believe the state’s witnesses as opposed to the defendant in his testimony. Young v. State, 232 Ga. 176 (205 SE2d 307); Kendricks v. State, 231 Ga. 670 (203 SE2d 859); Harper v. State, 135 Ga. App. 604 (218 SE2d 312).
Submitted January 11, 1978
Decided February 14, 1978.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Melvin H. Jones, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.